Title: The Abbé Alessandro (Agostino) Beliardi’s Account of Franklin’s Remedy for a Cold, [1782 or after]
From: Beliardi, Abbé Alessandro (Agostino),Franklin, Benjamin
To: 


[1782 or after]
M. Holcker a appris du docteur francklin qu’une petite cuiellerée à café de quinquinà jettée dans le fond d’un goblet où l’on verse un peu de lait pour Les bien meler ensemble, ensuitte remplissant le reste du goblet avec du lait, et en avalant un verre le matin à jeune, un autre en se mettant à table pour dinner, et un troisieme en se couchant, que çest un excellant remede pour guerir un gròs rhume en trois jours.
